DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and  6-9  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the connection" in line 1. Claim 2 recites the limitation “the two corners" in line 2.     There is insufficient antecedent basis for this limitation in the claim.

 Applicant recited “a particular junction” in line 2 of claim 6.  How does this particular junction relate to the junction disclosed in line 7 of claim 1?  
 Applicant recited “two particular arms” in line 2 of claim 6.  How do these two particular arms relate to the two arms disclosed in line 5 of claim 1?  
 Applicant recited “a common pair of arms” in line 3 of claim 7.  How do these common pair of arms relate to the two arms disclosed in line 5 of claim 1?  
  Applicant recited “an orthomode transducer” in line 2 of claim 8 and line 1 of claim 9.  How does this orthomode transducer relate to the orthomode transducer disclosed in line 1 of claim 1?  

Allowable Subject Matter
Claims 1, 4 and 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   With regards to claims 1, 4 and 5, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis each guided access means comprises a junction configured so as to connect the free end to the two arms of the guided access means, the two arms of each guided access means being connected to the primary waveguide at two off- centered locations on one or more sides of the primary waveguide, the two locations being symmetrical about an axis of symmetry of the primary waveguide. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





February 2, 2022
/K.E.G/            Examiner, Art Unit 2843                                                                                                                                                                                            
/Stephen E. Jones/            Primary Examiner, Art Unit 2843